

Exhibit 10.12


CONSULTING SERVICES AGREEMENT
 
THIS CONSULTING SERVICES AGREEMENT (the “Agreement”) is entered into on January
18, 2008 between Better Biodiesel, Inc. (Better Biodiesel), a Colorado
corporation, having its principal place of business at
___________________________________ (“Company”) and Barry Davis, having a
principal address at 24748 Long Valley Rd., Calabasas CA 91302 (“Consultant”).
 
WHEREAS, the Company desires to retain the services of Consultant as described
herein and Consultant desires to provide such services for the consideration set
forth below and for such other mutual promises and consideration received the
Company and Consultant hereby enter into this Agreement as follows:
 
1.  
Services.  The Company retains Consultant to render to the Company the following
services (the “Services”):

 

 
a)  
Consultant will provide advisory and consulting services to the Company in
conjunction with the development of the Company’s marketing plan, business plan
and goals.

 

 
b)  
Consultant shall provide advisory and consulting services alternatives for
maximizing the Company’s exposure to, and penetration of, its target market.

 

 
c)  
In consultation with the Company, Consultant shall schedule and arrange meetings
and conferences, in person, by telephone, or other media, for the Company’s
representatives and such third parties as the Consultant believes will further
the purposes of this Agreement.  Said meetings and conferences shall be with
representatives of potential strategic partners of the Company, marketing and
media representatives and representatives of investment and banking advisory
services.

 
 
   
  d)
It is expressly agreed herein that the Company shall be responsible for all
reasonable costs and necessary expenses incurred by Consultant, including
travel, mileage, duplicating and communication expenses. The Company shall
reimburse Consultant for all such expenses with thirty (30) days, subject to
submission by Consultant of reasonably satisfactory documentation. Consultant
shall be required to receive prior written approval from the Company’s Chief
Financial Officer or a member of the Board.

 
2.  
Compensation.  As consideration for Consultant’s performance of the Services,
the Company agrees to issue to Barry Davis 1,200,000 shares of the Company’s
restricted common stock (the “Shares”).  Further, if requested by Consultant,
the Company shall at its sole expense, provide Consultant with a written legal
opinion regarding the tradability of such stock upon the termination of the
period of restriction.  The Company and Consultant agree to the following:

 
(i)  
Consultant shall be entitled to “piggy-back” registration rights for the Shares
on all registrations of the Company, except for registrations filed on Form S-4
or Form S-8, or on any demand registrations of any other investor subject to the
right, however, of the Company and its underwriters to reduce the number of
shares proposed to be registered pro rata in view of market conditions.  The
Company shall bear registration expenses (exclusive of underwriting discounts
and commissions) of all such demands, piggy-backs, and S-3 or SB-2
registrations; and



(ii)  
The following legend (or a legend substantially in the following form) shall be
placed on certificates representing the Shares issued pursuant to this Section
2:



THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAW, AND NO INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED,
OFFERED, PLEDGED OR OTHERWISE TRANSFERRED OR DISPOSED OF UNLESS (A) THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE UNITED STATES
STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION INVOLVING SAID SECURITIES,
OR (B) THIS CORPORATION RECEIVES AN OPINION OF LEGAL COUNSEL FOR THE HOLDER OF
THESE SECURITIES (CONCURRED IN BY LEGAL COUNSEL FOR THIS CORPORATION) STATING
THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION, OR (C) THIS CORPORATION
OTHERWISE SATISFIES ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.
 


Additionally, the Consultant understands that at the present time Rule 144
promulgated under the Securities Act may not be relied upon for the resale or
distribution of the securities issued pursuant to this Section 2, except and
unless as to Rule 144(k) should Rule 144(k) become applicable to the Consultant,
because the Company does not file current or periodic reports with the
Securities and Exchange Commission or make information about the Company
publicly available.  Moreover, there can be no assurance that the Company will
in the future file such reports or make publicly available such information.
 
3.  
Term and Termination.  Subject to earlier termination, the term of this
agreement shall begin on the date set forth above and will continue in full
force and effect for a period of twelve (12) months.  Thereafter, the parties
may renew this Agreement upon mutually agreeable terms.  Either party may
terminate this Agreement on thirty (30) calendar days written notice, or if
prior to such action, the other party materially breaches any of its
representations, warranties or obligations under this Agreement. Except as may
be otherwise provided in this Agreement, such breach by either party will result
in that party being responsible to reimburse the non-defaulting party for all
costs incurred directly as a result of the breach of this Agreement, and shall
be subject to such damages as may be allowed by law including all attorneys'
fees and costs of enforcing this Agreement.  Upon any termination or expiration
of this Agreement, Company shall pay all unpaid and outstanding fees, through
the effective date of termination or expiration of this Agreement. And upon such
termination, Consultant shall provide and deliver to Company any and all
outstanding Services due through the effective date of this
Agreement.  Termination by either party shall not result in the forfeiture by
Consultant of the Shares or right to a written legal opinion regarding the
tradability of the Shares.

 
4.  
Independent Contractor Status.  The parties agree and acknowledge that that this
Agreement shall not be construed so as to make either an employee of the other
and neither party shall hold themselves out as such.  Neither party shall i)
have the authority bind the other to any contract, agreement, nor indenture; ii)
be liable to any third party for the acts of the other; nor iii) accept service
of process for the other.

 
5.  
Confidential Information.  It is agreed by the parties that Consultant shall
have access to, have disclosed to it, or otherwise obtain Confidential
Information about the Company.  “Confidential Information” shall mean
confidential, non-public or other proprietary information including, without
limitation, letters addressed from the Securities and Exchange Commission to the
Company, trade secrets, technical information, including algorithms, code, data,
designs, documentation, drawings, formulae, hardware, know-how, ideas,
inventions, whether patentable or not, photographs, plans, procedures,
processes, reports, research, samples, sketches, software, specifications,
business information, including customer and distributor names, marketing
information, operations, plans, products, financial information, including
pricing and other confidential information that is disclosed under the terms of
this Agreement by the Company or the Consultant.  Consultant shall not disclose
to, or use for the benefit of, any third party, Confidential Information it
receives without the prior written consent of the Company.  Information shall
not be considered Confidential Information if such information is i) already
known to Consultant at the time it is obtained, ii) subsequently learned from an
independent third party; or iii) available publicly.

 
6.  
Confidentiality of Agreement.  The parties shall not disclose to any third
person or entity, any portion of this Agreement except as necessary for the
Consultant to provide the Services set forth in Section 1 herein.  Neither party
shall disclose the existence or terms of this Agreement without first obtaining
prior written approval of the other party which approval may be withheld by
Consultant for any reason.  Neither party shall use the other’s name, logo,
trademarks, or service marks in any advertising, publicity releases, or any
other materials without that party’s prior written approval, which shall not be
unreasonably withheld by the Company if Consultant determines such use to be
consistent with the performance of its Services described herein.

 
7.  
Best Efforts.  The parties agree that Consultant will utilize its best efforts
to provide the Services set forth in Section 1 above.  The Company acknowledges
and accepts that Consultant does not and cannot promise or guarantee that any
specific result can or will be achieved by the Consultant as a result of its
performance of the Services set forth herein.

 
8.  
Assignment.  This Agreement shall be assigned to and inure to the benefit of,
and be binding upon, any successor to substantially all of the assets and
business of the Company as a going concern, whether by merger, consolidation,
liquidation or sale of substantially all of the assets of the Company or
otherwise.  The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform as if no such succession had taken place;
and, as used in this Agreement, "Company" shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise;
provided that for purposes of Section 8 hereof, the term “Company” shall mean
the Company as hereinbefore defined and any such transaction in which this
Agreement is assigned to a successor may not expand or enlarge the scope of
restrictions applicable to Consultant pursuant to this Agreement.  Consultant
understands and agrees, however, that this Agreement is exclusive and personal
to him only, and, as such, he will neither assign nor subcontract all or part of
his undertaking(s) or obligation(s) under the terms of this Agreement.

 
9.  
Suit/Jurisdiction.  The parties agree that any and all disputes rising out of or
relating to this Agreement shall be submitted to the American Arbitration
Association (“AAA”) for binding and final resolution in accordance with the
rules of the AAA.  The parties further agree that such arbitration shall take
place in Washington, as up to Consultant’s sole discretion.  Notwithstanding the
foregoing, the parties shall each retain the right to seek injunctive or
equitable relief for any actual or threatened breach of Sections 5 and 6 of this
Agreement.  In the event either party exercises its right to seek injunctive or
equitable relief, it shall do so in a court of competent jurisdiction in the
State of Washington or such other jurisdiction as Consultant in its sole
discretion shall choose.  The choice of law shall be the law of the State of
Washington.  Without limitation of the foregoing, each party acknowledges that
it hereby waives the right to have disputes rising out of or relating to this
Agreement resolved by jury trial.

 
10.  
Interpretation of Agreement.  This Agreement shall be interpreted in accordance
plain meaning of its terms and under the laws of the State of Washington.

 
11.  
Contents of Agreement and Amendments.  This Agreement set forth the entire
agreement of the parties.  No amendment or modification to this Agreement shall
be binding unless in writing and signed by both parties.

 
12.  
Counterparts; Delivery by Facsimile. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of this
Agreement may be effected by facsimile.

 

 


 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first written above.
 
  

 


 
CONSULTANT:

COMPANY:


Barry Davis

Better Biodiesel, Inc.

       
Print Name

Print Name : ______________________

Title:

Title: Chief Executive Officer

Dated:

Dated:



 
 